 

Exhibit 10.61

 

 

HARMAN

[guqhwslnmnvk000001.jpg]

400 ATLANTIC STREET

STAMFORD, CONNECTICUT

06901  USA

 

July 22, 2015

 

Personal & Confidential

 

Mr. Phillip Eyler

17893 Cranbrook Court

Northville, Michigan  48168

 

Dear Phil,

 

I am pleased to confirm your appointment to the position of Executive Vice
President and President, Infotainment Division.  In this role you will report
directly to me and you will be a member of the HARMAN Executive Committee.
Following are the details in connection with your new position:

 

Effective Date:  The effective date of your new position will be July 21, 2015.

 

Base Salary:  Your annual base salary will be increased to $500,000 payable in
accordance with our corporate payroll schedule.  

 

Bonus:  Effective July 1, 2015 your Management Incentive Compensation (MIC)
target bonus opportunity will be increased to 80% of your base salary with a
maximum payout opportunity of 160% of base salary.

 

Long Term Incentive Program:  You will continue to be eligible to participate in
HARMAN’s long-term incentive program at a level commensurate to your
position.  The next regular grant is expected to be in September 2015.

 

Car Allowance:  You will continue to receive a car allowance of $1,500 per month
paid in accordance with our regular payroll schedule.

 

Vacation:  You will be eligible for accrual of four (4) weeks of vacation
annually.

 

Non-Competition and Non-Solicitation:  In consideration of your employment with
the Company and the various benefits and payments provided in conjunction
therewith, you agree that during the term of your employment with Harman and for
a period of 12 months after you cease to be employed by Harman or one of our
affiliates you will not, without Harman’s prior written consent, become an
employee, officer, director or investor (other than a minority shareholder or
other equity interest of not more than 1% of a company whose equity interests
are publicly traded on a nationally recognized stock exchange or
over-the-counter) in any business or enterprise, anywhere in the world, that
directly competes with Harman’s business.

 

You further agree that during a period of 12 months from termination of your
employment with Harman, you shall not employ, solicit or recruit, directly or
indirectly any individual employed by Harman or one of our affiliates, nor any
of Harman’s suppliers and customers; provided the foregoing shall not be
violated by advertising or searches not specifically targeted at the employees
of Harman or one of our affiliates, or serving as a reference. 

 

--------------------------------------------------------------------------------

 

 

You acknowledge that, because of and during the course of your employment by the
Company, you will learn or develop Confidential Information relating to the
Company’s sales, marketing or servicing, and relating to the Company’s
customers.  You recognize that the Company’s relationships with its customers
are extremely valuable to it and thus the protection of the Company’s
relationships with its customers is essential.

 

Accordingly and in consideration of your employment with the Company and the
various benefits and payments provided in conjunction therewith, you agree that
you will not solicit or attempt to solicit, directly or through another, for a
period of one (1) year following termination of employment with the Company, for
any reason, and for the purpose of providing services or products that are the
same or similar to those offered for sale and/or under any stage of development
by the Company at the time of your termination, any “Existing Customer” or
“Prospective Customer” of the Company which you solicited or with whom you had
direct contact while employed by the Company.

 

You declare and acknowledge that your non-competition and non-solicitation
undertakings included in this letter are fair, reasonable, and proportional.

 

As part of this offer, you will also be required to re-sign HARMAN’s Invention &
Secrecy agreement – copy attached.

 

There will be no adjustment to any other item regarding your current terms and
conditions of employment with Harman International, as outlined in your original
offer letter.

 

Please sign and return the original of this letter indicating your acceptance of
this position and agreement with the terms noted above.  You should retain one
copy of this letter for your files.

 

Phil, congratulations - we look forward to your continued outstanding
contributions to the organization!

 

Best regards,

 

/s/ Dinesh C. Paliwal

 

Dinesh C. Paliwal

Chairman, President and Chief Executive Officer

HARMAN International

 

ACCEPTED AND AGREED:

 

/s/ Phillip Eyler

 

July 22, 2015

Phillip Eyler

 

Date

 

- 2 -